Case 3:20-cv-06783-FLW-TJB Document 6-1 Filed 06/08/20 Page 1 of 1 PageID: 34



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY


 DONOVAN MCGEE,
                                                  CIVIL ACTION NO. 3:20-cv-06783
 Individuall y and on behalf of all others
 similarl y situated,

                                     Plaintiff,
                       vs.


 BARNES & NOBLE COLLEGE                             CERTIFICATION OF SERVICE OF
 BOOKSELLERS, LLC; BARNES &                            NOTICE OF APPEARANCE
 NOBLE EDUCATION, INC.; CENGAGE
 LEARNING, INC.; FOLLETT HIGHER
 EDUCATION GROUP; MCGRAW HILL
 LLC; and PEARSON EDUCATION, INC.,

                                  Defendants.



             I hereby certify that on this 8 t h day of June 2020 a true and correct

cop y of the attached Notice of Appearance was served on counsel for Plaintiff via

the Court’s electronic filing s ystem.

             I certify that the foregoing statements are true. I am aware that if

an y of the foregoing statements are willfull y false, I am subject to punishment.

Dated: June 8, 2020                      By: /s/ Stephanie D. Edelson
                                              Stephanie D. Edelson

                                         RIKER, DANZIG, SCHERER, HYLAND
                                          & PERRETTI LLP
                                         Headquarters Plaza
                                         One Speedwell Plaza
                                         Morristown, New Jersey 07962-1981
                                         Tel: 973-451-8426
                                         Fax: 973-538-1984
                                         Attorneys for Defendants,
                                         Cengage Learning, Inc., McGraw Hill LLC
                                         and Pearson Education, Inc.

                                           1
